                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 DAVID ALLEN DEAN,                                 )
                                                   )
        Petitioner,                                )
                                                   )
 v.                                                )         No.: 2:16-CV-338-HSM-MCLC
                                                   )
 BERNARD BOOKER,                                   )
                                                   )
        Respondent.                                )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s petition for a writ of habeas corpus filed under 28 U.S.C. §

2254. On January 9, 2019, the Court entered an order providing as follows:

                       Under the Prison[] Litigation Reform Act of 1995, a prisoner
               who files a complaint in a district court must tender the full filing
               fee or he must file (1) an application to proceed in forma pauperis
               without prepayment of fees and (2) a certified copy of his inmate
               trust account for the previous six-month period. 28 U.S.C. §
               1915(a)(2). When he filed his petition, Petitioner did not pay the
               $5.00 filing fee, nor did he submit a certified copy of his inmate trust
               account for the previous six-month period. Accordingly, on April
               17, 2017, the Court entered an order requiring Petitioner to pay the
               filing fee or submit the required documents within thirty days of
               entry of that order [Doc. 6 p. 1]. Petitioner responded to that order
               by filing an application to proceed in forma pauperis and a notarized
               declaration/authorization in which he authorized this Court to have
               his current place of incarceration pay the filing fee out of funds in
               his account when that money was available [Doc. 7 p. 4]. As of the
               date of drafting this order, however, the filing fee has not been paid.
               Moreover, Petitioner, not the Court, is responsible for arranging
               payment of the filing fee when funds are available and/or for filing
               the required documents.

[Doc. 9 p. 1]. As such, the Court provided Petitioner thirty days from the date of entry of that

order to pay the full filing fee or to submit the necessary documents and notified Petitioner that if

he failed to fully comply with this order within the time required, the Court would order the case
dismissed for want of prosecution and/or failure to comply with Court orders [Id. at 2]. More than

thirty days have passed and Petitioner has not complied with this order or otherwise communicated

with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court considers four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Petitioner’s failure to respond to or comply with

the Court’s previous order is due to Petitioner’s willfulness and/or fault. Specifically, Petitioner’s

failure to respond to the Court’s order may be willful (if he received the order and declined to

respond), or it may be negligent (if he did not receive the order because he failed to update his

address and/or monitor this action as required by Local Rule 83.13). Either way, the first factor

weighs in favor of dismissal.

       As to the second factor, the Court finds that Petitioner’s failure to comply with the Court’s

order has not prejudiced Respondent.

       As to the third factor, the record reflects that the Court warned Petitioner that the Court

would dismiss this case if he failed to comply with the Court’s order [Id.].



                                                  2
       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Petitioner was a prisoner when he filed this action and has not pursued this case in over

two and a half years.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of this action without prejudice pursuant to Rule 41(b).

       The Court must now decide whether to grant Petitioner a certificate of appealability

(“COA”). A COA should issue where a petitioner makes a “substantial showing of a denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a

procedural basis without reaching the underlying claim, a COA should only issue if “jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       The Court is dismissing this petition because Petitioner failed to prosecute this action and

did not comply with a Court order, a procedural ground. Reasonable jurists could not find that this

dismissal is debatable or wrong. Accordingly, a certificate of appealability shall not issue.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:




                                                          /s/ Harry S. Mattice, Jr._______
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
